THEA~~~OFCNEYGENEFCAL
                                              OFTEXAS
       Gerald C. Mann
       A-RN-    e-L

        Hon. C. H. Robinson, D.S.C., Secretary
        Texas State Board of Chiropody Examiners
        Fair Building
        Fort Worth, Texas
        Dear Sir:                             Opinion No. O-2676
                                              Re: May Article 778a of the Penal
                                                  Code be made the basis for a
                                                  criminal prosecution?
                   We have,received your letter of recent date
         requesting the opinion of this department upon the above
         stated question. Your letter reads, in part, as follows:
                    "The Texas State Board of Chiropody Exam-
               iners.~hashad brought to its attention an in-
               stance where a licentiate of the said board prac-
               tioes chiropody in thPs State, under a name
-              other than his own proper name, which appears
               upon h s license certificate, as issued by the
               State 3oard of Chiropody Examiners.
                      ”   *   *   *   I’~

                      n1***               t
                                      .
                      _
                    "The question is: In your opinion is Ar-
               ticle778-a,a part.of.~t~cle 778, by Article
               778-a, being.added thereto? Or is Article 778-a,
               a new Ar%icle without a penalty provision as
               contained in Article 7787 In short, oould the
               said Board prosecute under Artiole778-a? * * * 11
                      May we restate your-question to read:
                    "May Article 778a of the Penal Code be
               made the basis for a oriminal prosecution?H
                      Article 778a of the Penal Code reads:
                    "Art. '7'78a.
                                NAME DNDER lWHICRONE MAY PRACTICE
               CHIROPODY
                    It shall be unlawful for any person or per-
               sons to practice chiropody in this State under
,Ic.
               the name of a corporation, company, association,
               joint stock company or partnership, or trade
               name, or under any name other than his own proper
               name, whioh shall be the name in his license,
               as issued by the State Board of Chiropody Exam:
               iners. Eaoh day of violation of the Article
               shall constitute a separate offense."
    Hon.   G.   H.   noblnson, lJ.a.Li.,
                                       oeoraLtar.y,
                                                  rag= 1.

              Artiole 778 of the Penal Code, as amended by
    the Forty-sixth Legislature, provides for a penalty of a
    fine of not less than $100.00 nore more than $500.00, or
-   by imprisonment in the county jail for not less than 30
    days nor more than six months, or by both such fine and
    imprisonment for certain specified violations set forth
    in said Article.
              Artiole 778a, supra, was enaoted b the Forty-
    sixth Legislature as a new Artiole amending Ehapter 11,
    Title 12 of the Penal Code. The mere fact that the Leg-
    islature included Artiole 778a in the same Act which amend-
    ed Article 778 does not make Article 778a a part of said
    amended Artiole 778.
              No penalty is provided in Article 778a for vio-
    lation of the provisions~of said Article and there is
    no general penalty statute contained in fihapter11, Title
    12 of the Penal Code. The'refore,in view of the fact
    that there is no penalty provided for a violation of Ar-
    ticle 778a, it is the opinion of this Department that
    said Article may-not be made the basis f.ora criminal
    prosecution.
              Trusting that the above satisfactorily disposes
    of your inquiry, we remain
                                         Yours very truly
                                    ATTORNEYGENRRAL OF TEXAS
                                    By /s/~D. Burle Daviss
                                           D. Burle Daviss     .
                                                 Assistant
    APPROVED SEPT. 4, 1940
    /s/ Gerald C. Mann
    ATTORNEY GENERAL OF TEXAS
    DBD:ob:jrb
                               APPROVED OPINION COMMITTEE
                                    BY BWB, Chairman